In an action, inter alia, to recover damages for alleged violations of federal constitutional rights, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Franco, J.), entered December 22, 2003, which granted the defendants’ motion to dismiss the complaint pursuant to CELR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed each of the causes of action predicated on state law on the ground that the plaintiffs failed to timely serve a notice of claim pursuant to General Municipal Law §§ 50-e and 50-i. In addition, the Supreme Court properly dismissed the federal claims. Although foster parents often provide the same care, love, and support expected of biological or adoptive parents, the foster-family relationship is frequently temporary, contractual in nature, and carefully circumscribed by statute, which authorizes the state to remove a child from a foster home for several reasons. Under the circumstances of this case, the plaintiffs do not have a constitutionally-protected right to preserve the foster parent-child relationship (see Rivera v Marcus, 696 F2d 1016 [1982]).
The plaintiffs’ remaining contention is without merit. Florio, J.E, Krausman, Luciano and Spolzino, JJ., concur.